Citation Nr: 1501726	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an effective date earlier than August 1, 2008, to establish the Veteran's wife as a dependent for VA compensation benefits purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2005, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2009, and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the September 2008 rating decision, the RO, in relevant part, added the Veteran's wife, I. C., as a dependent to his award, effective August 1, 2008.  In the March 2009 rating decision, the RO declined to reopen a claim of entitlement to service connection for a sleep disorder.  In the October 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for PTSD.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A hearing transcript is of record.

Although the Veteran initially filed a claim for service connection for PTSD, the record also reflects a diagnosis of depression.  As such, the Board has recharacterized this claim as a claim for service connection for a psychiatric disability, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of entitlement to service connection for a psychiatric disability and for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not provide information regarding any previous marriages in his original August 2005 claim, and he failed to respond to a January 2006 letter from the AOJ advising him that this information was needed and requesting that he provide it. 

2.  The Veteran provided necessary information regarding the absence of previous marriages in September 2008, after filing a new Declaration of Status of Independents in July 2008. 


CONCLUSION OF LAW

The criteria for entitlement to payment of additional compensation benefits for a dependent spouse prior to August 1, 2008, have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.204, 3.205, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the appeal turns on a matter of law and not on the underlying facts or development of the facts.  The Veteran has not disputed the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See id., see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action concerning this matter is harmless error.

The Veteran and his representative also had an opportunity to participate in the claims process, including through testimony and argument presented at the September 2014 Board hearing.  At the hearing, the expressed understanding that an earlier effective date was not established because he had failed to "check a box" regarding prior marriages when he initially applied for benefits and that he did not provide this information until 2008.  There was no additional evidence that could substantiate entitlement to an earlier effective date, because the facts were not in dispute.  The undersigned asked questions designed to elicit an understanding of the Veteran's position.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  In sum, the Board finds no indication that there is any additional evidence to be submitted or obtained in the current appeal.

II.  Earlier Effective Date for Dependent Compensation

Additional compensation may be paid for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling. 38 C.F.R. § 3.4(b)(2).

Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216.

VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).  

In a case where there were prior marriages of either party, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by the record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award. See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent spouse or child is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of a VA request.  See 38 C.F.R. § 3.401(b)(1).  

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158.

In the instant case, the Veteran first applied for VA disability benefits in August 2005.  In his application, he identified his wife and provided current marriage information.  He failed to complete portions of the application asking how many times he and his wife had been married or with respect to any previous marriages for himself or his wife.  

In a January 2006 notice of decision, the RO advised the Veteran that the marriage information he had provided was not complete, and that he specifically needed to provide the prior marriage history for himself and his wife.  The Veteran did not respond to this notice.

In July 2008, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents.  In providing this form, he again failed to provide information regarding any prior marriages for his wife.  Subsequently, in September 2008, however, the Veteran provided notification that neither he nor his wife had prior marriages.

The VA Form 21-526 submitted by the Veteran in August 2005, specifically asks an applicant to indicate the number of previous marriages.  The Veteran did not complete this part of the application.  He does not dispute this, but argues, that he did not answer questions pertaining previous marriages because he believed were not relevant to him.  Nonetheless, VA notified him of the need for previous marriage information in the January 2006 letter.  He did not provide the requested information within one year of the date of the AOJ letter.  Thus his claim for dependency compensation for his wife was incomplete and deemed abandoned.

At his hearing, the Veteran contended that VA had the information it needed when he submitted his application in 2005.  VA had no way; however, of knowing whether there were prior marriages that would have prevented the payment of additional compensation for the current spouse identified in his application.

The Veteran did not provide a complete application for additional dependent status until September 2008, when he finally notified VA that neither he nor wife had previous marriages.  This information was received within one year of the filing of VA Form 21-686c, in July 2008.

As the Veteran's right to additional dependency compensation was not established until he provided complete information regarding any previous marriages, the additional compensation could not be provided prior to the date of the filing of the new (complete) claim.  See 38 C.F.R. § 3.158.  Thus, the effective date of August 1, 2008, the first day of the calendar month following the month in which entitlement became established, is the appropriate effective date for the Veteran's award of dependency compensation for his wife.  See 38 C.F.R. § 3.31.

In consideration of the above, the Board finds that entitlement to an effective date earlier than August 1, 2008, for the payment of additional compensation for a dependent spouse is not warranted.


ORDER

Entitlement to payment of additional compensation benefits for a dependent spouse prior to August 1, 2008 is denied.


REMAND

During his September 2014 Board hearing, the Veteran indicated that he had received mental health treatment at a Vet Center beginning in approximately 2007.  These records have not been associated with the claims file.

The Veteran was afforded a VA PTSD examination in February 2013.  The examiner concluded that there was no objective evidence to support a PTSD diagnosis.  The examiner did not have access to the Vet Center records.  Additionally, she did not provide specific reasons as to why the Veteran's depression was not at least as likely as not etiologically related to service.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In June 2009, the Veteran filed a notice of disagreement with the March 2009 rating decision that denied service connection for a sleep disorder.  The Board is required to remand this matter for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

1.  Obtain all of the Veteran's Vet Center treatment records.  

2.  After obtaining all available records, ask the examiner who conducted the February 2013 VA PTSD examination to review the record and determine whether her opinions regarding the Veteran's previously diagnosed PTSD or regarding the etiology of his depression is changed based on any new evidence of record. 

The examiner should determine whether the Veteran meets the DSM-V or DSM IV criteria for PTSD, depression, or any other psychiatric disability, or whether he has met proper diagnostic criteria for any such disability since March 2010.  

If she finds that he does not meet the criteria for a previously diagnosed disability she should provide an opinion as to whether the prior diagnosis was made in error or the disability is in remission.

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability properly diagnosed since August 2007 had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to specifically include his claimed in-service stressors.  

If PTSD is diagnosed, the examiner should identify the stressors upon which the diagnosis is based.  The examiner is asked to comment on the Veteran's report of being told by a healthcare provider that he had PTSD as a result of his active service.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record.

If, this examiner is no longer available then the necessary opinions should be obtained from another qualified mental health professional.

If further examination is recommended, this should be undertaken.

3.  Send the Veteran and his representative a statement of the case with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


